COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-220-CV





MELANY SMITH

APPELLANT

V.





NORTHWEST INDEPENDENT SCHOOL DISTRICT, 		         APPELLEES

CITY OF ROANOKE, AND DENTON COUNTY





----------



FROM THE 367
th
 DISTRICT COURT 
OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On May 29, 2008, and June 12, 2008, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  
See
 
Tex. R. App. P. 
42.3(c).  Appellant has not paid the $175 filing fee.
(footnote: 2)  
See
 
Tex. R. App. P. 
5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007
(footnote: 3), we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. 
P. 43.4.



PER CURIAM





PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.  



DELIVERED:
  July 10, 2008  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4


2:Appellant’s notice of appeal was entitled “Defendant’s Notice of Appeal and Affidavit of Inability to File Appeal Bond.”  The Denton County District Clerk timely filed a contest to the affidavit of inability to pay and, on June 12, 2008, the trial court sustained the district clerk’s contest.  
See
 
Tex. R. App
. P. 20.1.  Nothing indicates that appellant sought leave to amend her affidavit and she has not appealed this order.  
See In re J.W.
, 52 S.W.3d 730, 733 (Tex. 2001) (holding that, where appellants moved to amend or supplement their affidavits of indigence at the contest hearing, “the court of appeals should have directed the trial court to allow [appellants] a reasonable opportunity to amend their affidavits and to reconsider the contests based upon any additional information”).


3:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).